The State of TexasAppellee/s




                        Fourth Court of Appeals
                              San Antonio, Texas
                                   October 17, 2014

                                 No. 04-14-00198-CR

                                Jorge Alvarez GOMEZ,
                                       Appellant

                                          v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the County Court at Law No. 6, Bexar County, Texas
                                Trial Court No. 362070
                    Honorable Wayne A. Christian, Judge Presiding


                                    ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due November 14, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court